Exhibit 21 SUBSIDIARIES OF HICKORYTECH CORPORATION Name of Subsidiary Jurisdiction of Incorporation Mankato Citizens Telephone Company Minnesota Mid-Communications, Inc. Minnesota Cable Network, Inc. Minnesota Heartland Telecommunications Company of Iowa, Inc. Minnesota Crystal Communications, Inc. Minnesota National Independent Billing, Inc. Minnesota Enventis Telecom, Inc. Minnesota CP Telecom Inc. Minnesota All such subsidiaries are 100% owned by HickoryTech Corporation. The financial statements of all such subsidiaries are included in the Consolidated Financial Statements of HickoryTech Corporation. HickoryTech Corporation is incorporated in Minnesota.
